
	
		II
		111th CONGRESS
		2d Session
		H. R. 1854
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 20, 2010
			Committee discharged; referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend the Water Resources Development
		  Act of 1992 to modify an environmental infrastructure project for Big Bear
		  Lake, California.
	
	
		1.Big Bear Lake,
			 CaliforniaSection 219(f)(84)
			 of the Water Resources Development Act of 1992 (121 Stat. 1259) is amended to
			 read as follows:
			
				(84)Big Bear Lake,
				California$9,000,000 for
				water supply infrastructure improvements for Big Bear Lake,
				California.
				.
		
	
		
			Passed the House of
			 Representatives December 8, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
